Citation Nr: 1507470	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-33 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for monoclonal gammopathy of unknown significance (MGUS).

2.  Entitlement to service connection for chromosome damage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1972 and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2013, the Veteran testified in front of the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the Veteran's Virtual VA electronic file. 

The Board has reviewed and considered the documents contained in the Veteran's Virtual VA file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the August 2013 Travel Board hearing and a Notice of Disagreement (NOD) received in November 2011, the Veteran stated that he was treated at the VA hospital in Johnson City upon his return from the Persian Gulf.  He stressed both at the hearing and in the NOD, that it was the doctors at the Mountain Home VAMC/Johnson City who diagnosed him with chromosome damage.  A review of the claim file reveals that no records from that VA facility have been obtained, but only for the years since 2011.  As the Veteran reported seeking treatment shortly after his discharge in 1991, the Board finds that a remand is necessary to ensure all available treatment records from that facility are associated with the electronic or paper record.

As these records may also contain evidence relevant to the issue of service connection for MGUS, a decision on that issue will be deferred until the requested development has been completed.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps to ensure that all of the treatment records for the Veteran from the Mountain Home VAMC/Johnson City from April 1991 to the present are associated with either the electronic or paper record.  All efforts to obtain the records should be clearly documented in the claims file.  If the records are unavailable, it should so be noted in the file and the reason for their unavailability should be provided. 

2. After the above is complete, the RO/AMC is free to undertake any additional development deemed necessary based on the contents of any newly received records.  Once such development is completed, readjudicate the Veteran's claims.  If the claims remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




